Dismissal and Opinion Filed July 21, 2015




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01091-CV

                                MELISSA HYATT, Appellant
                                          V.
                               MICHAEL REIGHLEY, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-03-10926-T

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The clerk’s record in this case is past due. By letter dated January 5, 2015, we informed

appellant the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or written documentation that appellant

had been found to be entitled to proceed without payment of costs. We cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not provided written verification that appellant has paid or made arrangements to

pay for the clerk’s record or written documentation that she has been found entitled to proceed

without payment of costs in the trial court.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b), (c).




141091F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MELISSA HYATT, Appellant                           On Appeal from the 256th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01091-CV        V.                       Trial Court Cause No. DF-03-10926-T.
                                                   Opinion delivered by Chief Justice Wright.
MICHAEL REIGHLEY, Appellee                         Justices Brown and Stoddart participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered July 21, 2015.




                                             –3–